EXHIBIT 10.33

EXACT SCIENCES CORPORATION
2010 OMNIBUS LONG-TERM INCENTIVE PLAN
(As Amended and Restated Effective JULY 27, 2017)
Restricted Stock Unit Award Agreement

GRANTED TO

GRANT DATE

NUMBER OF RESTRICTED STOCK UNITS

FAIR MARKET VALUE PER SHARE

 

 

 

 

 

This Restricted Stock Unit Award Agreement (“Award Agreement”) is made between
Exact Sciences Corporation, a Delaware corporation (the “Company”), and you, a
Service Provider to the Company (“Grantee”).

The Company sponsors the 2010 Omnibus Long-Term Incentive Plan (as Amended and
Restated Effective July 27, 2017) (the “Plan”).  The Plan and a prospectus
describing the Plan (the “Prospectus”) have been delivered to you.  The Plan is
also available upon request (and publicly filed), and its terms and provisions
are incorporated herein by reference.  When used herein, the terms which are
defined in the Plan shall have the meanings given to them in the Plan, as
modified herein (if applicable).

The Restricted Stock Units covered by this Award Agreement are subject to the
following terms and provisions:

1.Subject to the terms and conditions of the Plan and this Award Agreement, the
Company awards to you the number of Restricted Stock Units shown above.  Each
Restricted Stock Unit shall have a value equal to the Fair Market Value of one
(1) share of Stock (a “Share”).

2.The Award of the Restricted Stock Units is subject to the terms and conditions
of the Plan and this Award Agreement.  You acknowledge having read the Plan and
the Prospectus and agree to be bound by all the terms and conditions of the Plan
and this Award Agreement.

3.The Restricted Stock Units covered by this Award shall become earned by, and
payable to, you in the amounts and on the dates shown on the attached Exhibit A.

4.You shall have no voting, dividend, dividend equivalent or other rights as a
stockholder with respect to the Restricted Stock Units unless and until the
Restricted Stock Units have vested and Shares have been issued and delivered
pursuant to this Award Agreement.

5.You agree that you shall comply with (or provide adequate assurance as to
future compliance with) all applicable securities laws and income tax laws as
determined by the Company as a condition precedent to the delivery of any Shares
pursuant to this Award Agreement.  In addition, you agree that, upon request,
you will furnish a letter agreement providing that (i)

1

300972969 v2

--------------------------------------------------------------------------------

 



you will not distribute or resell any of said Shares in violation of the
Securities Act of 1933, as amended, (ii) you will indemnify and hold the Company
harmless against all liability for any such violation and (iii) you will accept
all liability for any such violation.

6.You may designate a beneficiary to receive payment in connection with the
Restricted Stock Units awarded hereunder in the event of your death while in
service with the Company in accordance with the Company’s beneficiary
designation procedures, as in effect from time to time.  If you do not designate
a beneficiary or if your designated beneficiary does not survive you, then your
beneficiary will be your estate.

7.The existence of this Award shall not affect in any way the right or power of
the Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of bonds, debentures, preferred or prior preference stocks ahead of or
convertible into, or otherwise affecting the Common Stock or the rights thereof,
or the dissolution or liquidation of the Company, or any sale or transfer of all
or any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

8.The Company may, in its sole discretion, decide to deliver any documents
related to this or future Awards that may be granted under the Plan by
electronic means.  You hereby consent to receive such documents by electronic
delivery and, if requested, agree to participate in the Plan through an on-line
or electronic system established and maintained by the Company or another third
party designated by the Company.  Any notice which either party hereto may be
required or permitted to give to the other shall be in writing and may be
delivered personally, by interoffice mail, by fax, by electronic mail or other
electronic means, or via a postal service, postage prepaid, to such electronic
mail or postal address and directed to such person the Company may notify you of
from time to time; and to you at your electronic mail or postal address as shown
on the records of the Company from time to time, or at such other electronic
mail or postal address as you, by notice to the Company, may designate in
writing from time to time.

9.Regardless of any action the Company takes with respect to any or all income
tax, payroll tax or other tax-related withholding (“Tax-Related Items”), you
acknowledge that the ultimate liability for all Tax-Related Items owed by you is
and remains your responsibility and that the Company (i) makes no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the grant of Restricted Stock Units, including
the grant and vesting of the Restricted Stock Units the subsequent sale of
Shares acquired upon the vesting of the Restricted Stock Units and the receipt
of any dividends; and (ii) does not commit to structure the terms of the grant
or any aspect of the Restricted Stock Units to reduce or eliminate your
liability for Tax-Related Items.  In the event the Company determines that it
must withhold any Tax-Related Items as a result of your participation in the
Plan, you agree as a condition of the grant of the Restricted Stock Units to
make arrangements satisfactory to the Company to enable it to satisfy all
withholding requirements, including, but not limited to, withholding any
applicable Tax-Related Items from the pay-out of the Restricted Stock Units.  In
addition, you authorize the Company to fulfill its withholding obligations by
all legal means, including, but not limited to:  withholding Tax-Related Items
from your other cash compensation the Company pays to you; withholding
Tax-Related Items

2

300972969 v2

--------------------------------------------------------------------------------

 



from the cash proceeds, if any, received upon sale of any Shares received in
payment for your Restricted Stock Units; and at the time of payment, withholding
Shares sufficient to meet minimum withholding obligations for Tax-Related
Items.  The Company may refuse to issue and deliver Shares in payment of any
earned Restricted Stock Units if you fail to comply with any withholding
obligation.

10.In the event any provision of this Award Agreement shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Award Agreement, and the Award Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included.  This Award Agreement together with any applicable provisions of any
employment agreement constitute the final understanding between you and the
Company regarding the Restricted Stock Units; provided, in the event of any
conflict between the terms of an employment agreement and this Award Agreement,
the terms of the employment agreement govern.  Any prior agreements, commitments
or negotiations concerning the Restricted Stock Units are superseded.

11.If any of the Company’s financial statements are required to be restated, the
Company may recover all or a portion of this or any other Award made to you
under the Plan with respect to any fiscal year of the Company the financial
results of which are negatively affected by such restatement.  The amount to be
recovered shall be the amount, as determined by the Committee, by which the
affected Award exceeds the amount that would have been payable had the financial
statements been initially filed as restated.  In no event shall the amount to be
recovered by the Company be less than the amount required to be repaid or
recovered as a matter of law.  This Award and any other Award, amount or benefit
received under the Plan shall be subject to potential cancellation, recoupment,
rescission, payback or other action in accordance with the terms of any
applicable Company clawback policy or any applicable law, as may be in effect
from time to time.  You hereby acknowledge and consent to the Company’s
application, implementation and enforcement of any applicable Company clawback
policy and any provision of applicable law relating to cancellation, recoupment,
rescission or payback of compensation that may apply to you, whether adopted
prior to or following the date of any Award made to you under the Plan.  The
Company may take such actions as may be necessary to effectuate any such policy
or applicable law, without further consideration or action.

12.Notwithstanding any provisions in this Award Agreement to the contrary, the
Restricted Stock Units shall be subject to any special terms and conditions
applicable to employees based outside the U.S., as set forth in Exhibit B to
this Agreement. You acknowledge having read the Prospectus and agree to be bound
by all the terms and conditions of the Plan and this Award Agreement, including
any special terms and conditions applicable to employees based outside the U.S.,
as set forth in Exhibit B. IN THE EVENT OF ANY CONFLICT BETWEEN THIS AWARD
AGREEMENT, EXHIBIT A AND EXHIBIT B, THE PROVISIONS OF EXHIBIT B SHALL PREVAIL
AND CONTROL THE RESTRICTED STOCK UNITS.

 

 

 



3

300972969 v2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
by its duly authorized officer, and you have hereunto set your hand, all as of
the Grant Date stated above.

EXACT SCIENCES CORPORATION



 

By:

Participant NameKevin Conroy

President and CEO

 

 



[Signature Page to RSU Award Agreement]

300972969 v2

--------------------------------------------------------------------------------

 



Exhibit A

Exact Sciences Corporation
2010 Omnibus Long-Term Incentive Plan
(As Amended and Restated Effective July 27, 2017)

Vesting and Payment of Restricted Stock Units

(a)Vesting Schedule.  Subject to the provisions of paragraph (b) below, the
Restricted Stock Units shall become earned and vested in the following
installments, if you remain a Service Provider through each of the vesting dates
as follows:

Vesting Date

Number of Restricted Stock Units

That Become Earned and Vested

 

 

 

 

 

 

 

 

 



(b)Impact of Separation from Service.  If you have a Separation from Service
prior to any of the above vesting date(s) for any reason (including your death
or disability), then any Restricted Stock Units that had not yet become earned
and vested under paragraph (a) above shall be immediately canceled and forfeited
as of the date of such Separation from Service. 

(c)Timing and Form of Payment.  Any Restricted Stock Units that become earned
and vested shall be paid upon such vesting by issuance and delivery of one (1)
Share for each Restricted Stock Unit that is payable.  Delivery of Shares shall
occur as soon as administratively practicable after the applicable vesting date,
generally within thirty (30) days.

(d)Section 409A.  This Award is intended to comply with the requirements of
Section 409A of the Code, to the extent applicable.  Notwithstanding any
provision of the Plan or this Agreement to the contrary, the Award shall be
interpreted, operated and administered consistent with this intent. 

 

 



A-1

300972969 v2

--------------------------------------------------------------------------------

 

 

Exhibit B

 

Exact Sciences Corporation
2010 Omnibus Long-Term Incentive Plan
(As Amended and Restated Effective July 27, 2017)

 

Employees Based Outside the U.S.

 

DATA PRIVACY

 

By accepting the Restricted Stock Units, you hereby explicitly and unambiguously
consent to the collection, use and transfer, in electronic or other form, of
your personal data as described in this document by and among, as applicable,
your employer and the Company and its Subsidiaries for the exclusive purpose of
implementing, administering and managing the Restricted Stock Units.

 

You understand that the Company and your employer hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of any entitlement to shares of stock
or equivalent benefits awarded, canceled, vested, unvested or outstanding in
your favor (“Data”), for the purpose of implementing, administering and managing
the Restricted Stock Units.  You understand that Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Restricted Stock Units, that these recipients may be located in your country
or elsewhere, and that the recipient’s country may have different data privacy
laws and protections from your country.  You understand that you may request a
list with the names and addresses of any potential recipients of the Data by
contacting your local human resources representative.  You authorize the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing the
Restricted Stock Units.  You understand that Data will be held only as long as
is necessary to implement, administer and manage the Restricted Stock
Units.  You understand that you may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing your local human resources
representative.  Further, you understand that you are providing the consents
herein on a purely voluntary basis.  If you do not consent, or if you later seek
to revoke your consent, your employment status or service and career with your
employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing your consent is that the Company would not be able to
grant you Restricted Stock Units or other awards or administer or maintain such
awards.  Therefore, you understand that refusing or withdrawing your consent may
affect your ability to benefit from the Restricted Stock Units.  For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.

 



B-6

300972969 v2

--------------------------------------------------------------------------------

 

 

ADDITIONAL ACKNOWLEDGEMENTS

 

By entering into this Agreement and accepting the grant of Restricted Stock
Units evidenced hereby, you acknowledge, understand and agree that:

 

(a)the Restricted Stock Units are granted voluntarily by the Company, are
discretionary in nature;

 

(b)the grant of Restricted Stock Units is voluntary and occasional and does not
create any contractual or other right to receive future awards of Restricted
Stock Units or benefits in lieu of Restricted Stock Units, even if such awards
have been awarded in the past;

 

(c)all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

 

(d)the grant of Restricted Stock Units shall not create a right to further
employment or other service relationship with your employer and shall not
interfere with the ability of your employer to terminate your employment or
other service relationship at any time, with or without Cause;

 

(e)you are voluntarily accepting the grant of Restricted Stock Units;

 

(f)the Restricted Stock Units and any payment made pursuant to the Restricted
Stock Units are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or welfare benefits or
similar payments, and in no event should be considered as compensation for, or
in any way relating to, past services for the Company or any of its
Subsidiaries;

 

(g)in the event that you are not an employee of the Company, the Restricted
Stock Units and your participation in the Plan will not be interpreted to form
an employment contract or relationship with the Company; furthermore, the
Restricted Stock Units will not be interpreted to form an employment contract
with any Subsidiary;

 

(h)the future value of the Shares which determine the amount of the payment made
pursuant to the Restricted Stock Units is unknown and cannot be predicted with
certainty;

 

(i)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from termination of your
employment by the Company or your employer (for any reason whatsoever and
regardless of whether or not such termination is later found to be invalid or in
breach of the employment laws in the jurisdiction where you are employed or the
terms of your employment

B-7

300972969 v2

--------------------------------------------------------------------------------

 

 

agreement, if any) or recoupment of all or any portion of any payment made
pursuant to the Restricted Stock Units and, in consideration of the grant of the
Restricted Stock Units to which you are not otherwise entitled, you irrevocably
agree never to institute any claim against the Company or your employer, waive
your ability, if any, to bring any such claim, and release the Company and your
employer from any such claim; if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan, you shall be deemed irrevocably to have agreed not to pursue such claim,
and you agree to execute any and all documents necessary to request dismissal or
withdrawal of such claim;

 

(j)for purposes of the Restricted Stock Units, your employment will be
considered terminated as of the date you are no longer actively employed and
providing services to the Company or one of its Subsidiaries, and your right, if
any, to earn and be paid any portion of the Restricted Stock Units pursuant to
this Agreement after such termination of employment (for any reason whatsoever
and regardless of whether or not such termination is later found to be invalid
or in breach of the employment laws in the jurisdiction where you are employed
or the terms of your employment agreement, if any) will be measured by the date
you cease to be actively employed and will not be extended by any notice period
mandated under local law (e.g., active employment would not include a period of
“garden leave” or similar period mandated under the employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any); the Company, in its sole discretion, shall determine when you are no
longer actively employed for purposes of the Restricted Stock Units (including
whether you may still be considered actively employed while on an approved leave
of absence);

 

(k)unless otherwise provided in this Exhibit B, you are solely responsible for
investigating and complying with any exchange control laws applicable to you in
connection with any payment made pursuant to Restricted Stock Units;

 

(l)unless otherwise provided in the Plan or by the Company in its discretion,
the Restricted Stock Units and the benefits evidenced by this Agreement do not
create any entitlement to have the Restricted Stock Units or any such benefits
transferred to, or assumed by, another company nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
Company’s common stock; 

 

(m)neither your employer, the Company or any of its Subsidiaries shall be liable
for any foreign exchange rate fluctuation between your local currency and the
United States Dollar that may affect the value of the Restricted Stock Units or
any payment made pursuant to the Restricted Stock Units; and

 

(n)the Company is not providing any tax, legal, or financial advice, nor is the
Company making any recommendations regarding the Restricted Stock Units.  You
are

B-8

300972969 v2

--------------------------------------------------------------------------------

 

 

hereby advised to consult with your personal tax, legal and financial advisors
regarding the Restricted Stock Units before taking any action in relation
thereto.

 

LANGUAGE

 

If you have received this Award Agreement or any other document related to the
Plan translated into a language other than English and if the meaning of the
translated version differs from the English version, the English version shall
control.

 

CHOICE OF LAW/VENUE

 

The validity, construction and effect of this Agreement are governed by, and
subject to, the laws of the State of Wisconsin without giving effect to the
principles of conflicts of law, provided that the provisions set forth herein
that are required to be governed by the Delaware General Corporation Law shall
be governed by such law, as provided in the Plan.  For purposes of litigating
any dispute that arises directly or indirectly from the relationship of the
parties evidenced by this grant or this Agreement, the parties hereby submit to
and consent to the exclusive jurisdiction of the federal and state courts
located in the State of Wisconsin, where this grant is made and/or to be
performed, and no other courts.

 

FURTHER ACTIONS

 

The Company reserves the right to impose other requirements on the Award to the
extent the Company determines it is necessary or advisable in order to comply
with local law or facilitate the administration of the Award and to require you
to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

 

 

B-9

300972969 v2

--------------------------------------------------------------------------------